16 A.3d 500 (2011)
Theodore PRZYBYSZEWSKI (pronounced: pres.ba.chef.ski), Petitioner
v.
Hon. Presidential Judge DEMBE; Hon. Supervising Judge Woods-Skipper; Hon. Administrative Judge Webster Keogh; Post Trial Unit Supervisor Natasha Lowe; the Clerk of Lower Court in Criminal Justice Center, 1301 Filbert Street, PHL., PA 19107, Respondents.
No. 166 EM 2010.
Supreme Court of Pennsylvania.
March 30, 2011.

ORDER
PER CURIAM.
AND NOW, this 30th day of March, 2011, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Prothonotary is directed to strike the jurists' names from the caption.